Citation Nr: 0118179	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  01-00 003A	)	DATE
	)
	)


THE ISSUE

Whether a September 23, 1999 decision of the Board of 
Veterans' Appeals, which denied entitlement to a total 
disability evaluation due to individual unemployability due 
to service-connected disabilities, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1961 to August 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) as an original action on the veteran's motion 
alleging CUE in a September 23, 1999 Board decision which 
denied entitlement to a total disability evaluation due to 
individual unemployability (TDIU) due to service-connected 
disabilities.


FINDING OF FACT

The interpretation of 38 C.F.R. § 4.16 in the September 1999 
Board decision is correct, and the record establishes that no 
applicable law or regulation was overlooked or incorrectly 
applied, and there is no evidence that any fact known at that 
time was not before the Board or not considered.  


CONCLUSION OF LAW

There was no CUE in the September 23, 1999 Board decision 
that denied TDIU.  38 U.S.C.A. §§ 7105, 7111 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.16, 20.1403 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2001 motion for revision of the Board's 
September 23, 1999 decision, the veteran's representative 
argues that the Board incorrectly interpreted the provisions 
of 38 C.F.R. § 4.16 when it required that the veteran's 
service-connected disabilities be 70 percent disabling in 
order to determine that the veteran met the schedular 
requirements for TDIU.  The representative argues that, since 
one of the veteran's service-connected disabilities was 60 
percent disabling, that disability, without reference to any 
other service-connected disability, met the schedular 
requirements for TDIU.  Requiring the veteran to show that 
his service-connected disabilities, in total, are 70 percent 
disabling, rather than simply requiring that he have one 60 
percent disabling service-connected disability, holds the 
veteran to a higher standard than intended "by the spirit of 
the law," the representative argues.  He further contends 
that, but for the erroneous interpretation of 38 C.F.R. 
§ 4.16, the veteran would have been granted TDIU, since he 
would have met the schedular requirements.  

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This newly enacted legislation provides, among 
other things, for VA assistance to claimants and notification 
to claimants of evidence necessary to substantiate claims.  
The relationship between the VCAA and the statutory and 
regulatory provisions governing the Board's original 
jurisdiction of motions alleging CUE in Board decisions.  At 
any rate, the veteran was adequately advised of laws and 
regulations applicable to Board CUE claims and was given an 
opportunity to file an additional response after making 
arguments at the time of submission of the CUE motion.  The 
claims file appears to include all pertinent items of 
evidence necessary to review the CUE motion.  

The Board notes in particular that, as a determination of CUE 
must, as a part of the definition of CUE, be based on the 
evidence at the time of the decision which is alleged to 
include CUE, additional factual development is not 
appropriate following a CUE motion.  Therefore, even if the 
provisions of the VCAA are viewed as applicable to this 
motion, the Board finds that there has effectively been 
substantial compliance with the new legislation and that the 
Board may proceed with its review of the motion.

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
regulations at 38 C.F.R. §§ 20.1400-1411.

According to the regulations, CUE is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Id.  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. § 20.1403(b).  

The regulations further provide that to warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made; if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include the following: (1) a new 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision; (2) failure to fulfill the duty to assist; 
and, (3) disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  Moreover, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

The United States Court of Appeals for the Federal Circuit 
recently upheld all the regulations concerning Board CUE, 38 
C.F.R. §§ 20.1400-20.1411, with the exception of a procedural 
portion of 38 C.F.R. § 20.1404(b) which has no bearing on the 
instant case.  DAV v. Gober, 234 F.3d 682 (2000).

It should be noted that the Board's regulations implementing 
statutory authority to review Board decisions for CUE was 
promulgated with the specific intent to codify the 
requirements for CUE claims as defined in the decisions of 
the United States Court of Appeals for Veterans Claims 
(Court).  The Court has stated that clear and unmistakable 
error is a very specific and rare kind of error; it is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
must have been incorrectly applied; the error must be 
undebatable and of a sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
and the determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication.  

In the September 1999 Board decision, the Board found that 
the veteran had two service-connected disabilities, low back 
strain with degenerative joint and disc disease, evaluated as 
60 percent disabling, effective in April 1995, and residuals 
of a concussion, evaluated as noncompensable.

A claim of entitlement to TDIU is governed by the VA 
regulation at 38 C.F.R. § 4.16; no statutory provision sets 
out criteria for entitlement to TDIU, although statutory 
provisions governing veterans' benefits generally authorize 
VA to allow the benefit under 38 C.F.R. § 4.16.  That 
regulation states, in pertinent part:  

§ 4.16   Total disability ratings for compensation 
based on unemployability of the individual. 

  (a) Total disability ratings for compensation may 
be assigned, where the schedular rating is less 
than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a 
result of service-connected disabilities: Provided 
That, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, 
and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 
40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 
percent disability, or one 40 percent disability in 
combination, the following will be considered as 
one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower 
extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common 
etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a 
prisoner of war.  . . . 

  (b) It is the established policy of the 
Department of Veterans Affairs that all veterans 
who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage 
standards set forth in paragraph (a) of this 
section.  The rating board will include a full 
statement as to the veteran's service-connected 
disabilities, employment history, educational and 
vocational attainment and all other factors having 
a bearing on the issue. 

As the text of the regulation makes clear, a veteran who has 
more than one service-connected disability must have a 
combined evaluation of 70 percent for all service-connected 
disabilities considered together, in order to meet the 
schedular criteria for consideration for TDIU.  The argument 
that the veteran's 60 percent back disability should be 
considered alone and found to meet the schedular criteria for 
a TDIU rating is contradicted by the clear language of the 
regulation, which specifies under what circumstances a 
veteran who has more than one service-connected disability 
may meet the schedular criteria for TDIU consideration with a 
60 percent combined rating rather than a 70 percent rating. 

The regulation specifies that multiple disabilities may be 
considered one disability, for purposes of application of the 
60 percent criterion, only under certain circumstances.  The 
Board has considered whether those circumstances are met in 
this case, but it is clear that the lumbar disability and 
concussion do not affect opposing extremities (both arms, or 
both legs), and do not affect a single body system (the 
neurologic system and the orthopedic system are separate).  
The veteran does not contend that the injuries were received 
in action or while the veteran was a prisoner of war.  The 
service medical records establish that the two disabilities 
did not result from a common etiology or a single accident, 
as the service medical records reflect that the veteran was 
treated in November 1963 for a concussion incurred in a 
fight, and he injured his back while working in the motor 
pool in 1968.  

In the absence of any evidence that the veteran's service-
connected disabilities meet the regulatory criteria for 
consideration as one disability, the regulation requires that 
the veteran's disabilities meet the criteria applicable to 
more than one disability.  The Board determination that the 
veteran did not meet the criteria for schedular consideration 
for TDIU, a combined 70 percent disability evaluation, was a 
correct application of the regulation to the facts of this 
case.  

The Board notes that 38 C.F.R. § 4.16(b) requires that, if a 
veteran is unemployable because of service-connected 
disabilities, the claim for TDIU must be considered on an 
extraschedular basis, even if the veteran does not meet the 
schedular criteria for an award of TDIU.  The September 1999 
Board decision reflects that the Board correctly considered, 
under 38 C.F.R. § 4.16(b) whether the veteran was rendered 
unemployable by his service-connected disabilities.  The 
Board reviewed the evidence of record, and found that the 
evidence did not establish that the service-connected 
disabilities resulted in the veteran's unemployability.  

The veteran and his representative have not identified any 
error of fact or law in the analysis under 38 C.F.R. 
§ 4.16(b).  The veteran and his representative have not 
identified any evidence known at that time which should have 
been before the Board but was not considered.  The veteran 
and his representative have not identified any law or 
regulation which should have been applied to the analysis of 
extraschedular factors but was not.  

The veteran and his representative argue that the Board's 
September 1999 interpretation of 38 C.F.R. § 4.16(a), if 
upheld, would result in termination of TDIU awards to 
veterans who are rendered unemployable by a service-connected 
disability which is 60 percent disabling but who, like the 
veteran in this case, have additional noncompensable 
disability, so that their combined evaluation for multiple 
disabilities fails to meet the 70 percent schedular criteria 
for TDIU.  The Board notes that unemployability in those 
circumstances falls within the extraschedular consideration 
of 38 C.F.R. § 4.16(b).  That regulatory provision was 
properly considered in this case, but the evidence failed to 
establish that the veteran's service-connected disabilities 
resulted in unemployability.

Upon review of the record, the Board finds no basis upon 
which to conclude that the September 23, 1999 Board decision 
was clearly erroneous.  A reading of the entire text of the 
regulation at issue, 38 C.F.R. § 4.16(a), does not support 
the representative's argument that the Board misinterpreted 
that regulation.   To be sure, the representative's argument 
does indeed raise questions which defy facile resolution.  
The argument, however, is fundamentally a challenge to the 
validity of the regulation because it appears in rare 
instances to lead to anomalous results.   The decision of 
September 23, 1999, followed the regulation as codified and 
as mandated by 38 U.S.C.A. § 7104 (c).  Having done so was 
plainly not wrong, let alone clearly and unmistakably 
erroneous.   If the assertion is that the error was in 
applying an unreasonable interpretation of the regulation, 
the inconsistency cited  is not so blatant as to compel 
rejection of the regulation as written.  Finally, as 
indicated earlier,  the Board's actual application of  38 
C.F.R. § 4.16(b) vitiated any error.  Therefore, it follows 
that review of the record discloses no error which, had it 
not been made, would have manifestly changed the outcome of 
the case.  


ORDER

The motion is denied. 




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 



